In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00278-CR
      ___________________________

       RANDY JOE CAMP, Appellant

                       V.

           THE STATE OF TEXAS


   On Appeal from the 372nd District Court
          Tarrant County, Texas
        Trial Court No. 1578449D


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Randy Joe Camp attempts to appeal a judgment that was based on

his plea bargain with the State. We dismiss this appeal.

       Appellant agreed to plead guilty to possession of methamphetamine of one

gram or more in exchange for the State’s offer of a seven-year prison sentence and the

State’s waiving the habitual-offender notice. See Tex. Health & Safety Code Ann.

§ 481.115(c).    Appellant judicially confessed, admitted that the enhancement

paragraph was true, and waived all pretrial motions and all rights of appeal. The trial

court’s certification provides that the case is plea-bargained and that Appellant has no

right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

       Accordingly, on July 18, 2019, we informed Appellant by letter that his appeal

would be subject to dismissal based on the trial court’s certification unless he or any

party desiring to continue the appeal filed a response by July 29, 2019, showing

grounds for continuing it. On August 1, 2019, Appellant filed a motion for extension

concurrently with a “Motion for Permission to [F]ile Petition for Discretionary

Review.” Appellant’s response does not show grounds for continuing the appeal.

       Rule 25.2(a) allows a plea-bargaining defendant to appeal only matters raised by

written motion and ruled on before trial or only with the trial court’s permission. Tex.

R. App. P. 25.2(a)(2). Appellant waived any pretrial motions as part of his bargain,

and the trial court did not give him permission to appeal. Appellant therefore has no

right of appeal. See Tex. R. App. P. 25.2(a), (d). Further, this court has no authority

                                             2
to do anything but dismiss the appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).

      Thus, we dismiss this appeal in conformity with the trial court’s certification of

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 15, 2019




                                            3